In the
         Court of Appeals
 Second Appellate District of Texas
          at Fort Worth
      ___________________________

           No. 02-19-00149-CR
      ___________________________

ANTWONE MONTRELL FREEMAN, Appellant

                     V.

          THE STATE OF TEXAS


 On Appeal from County Criminal Court No. 1
            Tarrant County, Texas
          Trial Court No. 1563854


    Before Gabriel, Kerr, and Birdwell, JJ.
   Memorandum Opinion by Justice Gabriel
                          MEMORANDUM OPINION

      Appellant Antwone Montrell Freeman attempts to appeal from his assault

conviction. Because Freeman pleaded guilty under a plea-bargain agreement, which

the trial court followed, and because the trial court certified Freeman had no right to

appeal, we dismiss.

      Under a plea-bargain agreement with the State, Freeman pleaded guilty to

assault causing bodily injury to a family member.        See Tex. Penal Code Ann.

§ 22.01(a)(1). The trial court found Freeman guilty of the offense and, following the

terms of the plea agreement, sentenced him to thirty days in jail. Freeman filed a

notice of appeal; the trial court certified that he had pleaded guilty under a plea-

bargain agreement and that he had no right to appeal. See Tex. Code Crim. Proc.

Ann. art. 44.02; Tex. R. App. P. 25.2(a)(2). We notified Freeman and his court-

appointed counsel of the certification and warned that we would dismiss the appeal

unless we received a response showing grounds to continue it. See Tex. R. App. P.

25.2(d), 44.3. We received no response.

      The right to appeal a conviction arising from a plea-bargain agreement is

limited to matters that were raised by written motion filed and ruled upon before trial

or to cases in which the appellant obtained the trial court’s permission to appeal. See

Tex. Code Crim. Proc. Ann. art. 44.02; Tex. R. App. P. 25.2(a)(2). The trial court’s

certification in this case does not show that Freeman was granted permission to

appeal, nor does the record indicate that Freeman intends to challenge a ruling on a

                                          2
written motion filed and ruled on before he pleaded guilty.          Thus, we dismiss

Freeman’s appeal in accordance with the trial court’s certification. See Tex. R. App. P.

25.2(d), 43.2(f).


                                                      /s/ Lee Gabriel

                                                      Lee Gabriel
                                                      Justice

Do Not Publish
Tex. R. App. P. 47.2(b)

Delivered: September 19, 2019




                                           3